
	
		II
		112th CONGRESS
		1st Session
		S. 161
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish Pinnacles National Park in the State of
		  California as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pinnacles National Park
			 Act.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term Map means the map entitled Proposed Wilderness
			 Additions to the Proposed Pinnacles National Park, numbered
			 114/106,106, and dated November 2010.
			(2)ParkThe
			 term Park means the Pinnacles National Park established by
			 section 3(a).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of California.
			3.Establishment of
			 pinnacles national park
			(a)EstablishmentThere
			 is established in the State the Pinnacles National Park.
			(b)PurposesThe
			 purposes of the Park are—
				(1)to preserve and
			 interpret for the benefit of future generations—
					(A)the chaparral,
			 grasslands, blue oak woodlands, and majestic valley oak savanna ecosystems of
			 the area;
					(B)the
			 geomorphology, riparian watersheds, and unique flora and fauna of the area;
			 and
					(C)the ancestral and
			 cultural history of Native Americans, settlers, and explorers; and
					(2)to interpret the
			 recovery program for the California Condor, including the international
			 significance of the program.
				(c)BoundariesThe
			 boundaries of the Park shall consist of the areas generally depicted on the
			 Map.
			(d)Availability of
			 mapThe Map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(e)Abolishment of
			 Current Pinnacles National Monument
				(1)In
			 generalThe Pinnacles National Monument is abolished.
				(2)Incorporation
			 of landThe land and any interests in the land that comprise the
			 Pinnacles National Monument are incorporated in, and shall be considered to be
			 part of, the Park.
				(3)Availability of
			 fundsAny funds available for the Pinnacles National Monument
			 shall be available for the Park.
				(4)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to Pinnacles National Monument shall be considered
			 to be a reference to Pinnacles National Park.
				(f)AdministrationThe
			 Secretary shall administer the Park in accordance with—
				(1)this Act;
			 and
				(2)the laws
			 generally applicable to units of the National Park System, including the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(g)Land
			 acquisition
				(1)In
			 generalThe Secretary may acquire land or interests in land
			 within the boundaries of the Park by purchase from a willing seller with
			 donated or appropriated funds, donation, or exchange.
				(2)Acquisition of
			 rock springs ranch
					(A)Acquisition
			 authorizedThe Secretary may acquire, by purchase from a willing
			 seller, donation, or exchange, the approximately 18,200 acres of land in San
			 Benito County, California, known as the Rock Springs Ranch
			 Tract.
					(B)Inclusion
			 within national parkOn acquisition of the land described in
			 subparagraph (A), the Secretary shall modify the boundaries of the Park to
			 include the acquired land.
					(C)MapNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall file a map depicting the land described in subparagraph (A) with—
						(i)the
			 Committee on Natural Resources of the House of Representatives; and
						(ii)the Committee on
			 Energy and Natural Resources of the Senate.
						4.Redesignation of
			 pinnacles wilderness as hain wilderness and expansion of wilderness
			(a)Redesignation
				(1)In
			 generalSubsection (i) of the first section of Public Law 94–567
			 (16 U.S.C. 1132 note) is amended by striking Pinnacles
			 Wilderness and inserting Hain Wilderness.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Pinnacles Wilderness shall be considered to
			 be a reference to the Hain Wilderness.
				(b)ExpansionCertain
			 land comprising approximately 2,715 acres, as generally depicted on the map
			 entitled Proposed Wilderness Additions to the Proposed Pinnacles
			 National Park, numbered 114/106,106, and dated November 2010,
			 is—
				(1)designated as
			 wilderness and a component of the National Wilderness Preservation System;
			 and
				(2)incorporated in,
			 and considered to be a part of, the Hain Wilderness.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
